Citation Nr: 1425969	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating in excess of 10 for peripheral neuropathy of the right lower extremity.

2. Entitlement to an increased rating in excess of 10 for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2014 (Travel Board hearing); and a transcript of the hearing is of record. 

In March 2014, the Veteran filed a written application for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities at the RO. On the same day, while testifying before the undersigned Veterans Law Judge the Veteran stated that his appeal for increased ratings for peripheral neuropathy of the lower extremities would be satisfied fully were the Board to grant respective 20 percent ratings. As the Veteran does not claim to be unemployable due to his peripheral neuropathy of the lower extremities alone and has indicated that respective 20 percent ratings would satisfy his appeal, the Board finds that the issue of entitlement to a TDIU is not raised as part of the Veteran's present appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Therefore, the Board refers the issue of entitlement to a TDIU to the RO for development. 





FINDINGS OF FACT

1. For the increased rating period under appeal, the Veteran's peripheral neuropathy of the right lower extremity symptomatology more nearly approximated moderate incomplete paralysis below the knee.

2. For the increased rating period under appeal, the Veteran's peripheral neuropathy of the left lower extremity symptomatology more nearly approximated moderate incomplete paralysis below the knee.


CONCLUSIONS OF LAW

1. For the increased rating period under appeal, the criteria for an increased rating of 20 percent, but no greater, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.1, 3.102, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).

2. For the increased rating period under appeal, the criteria for an increased rating of 20 percent, but no greater, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.1, 3.102, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). At the March 2014 Travel Board hearing, the Veteran indicated that the granting of respective ratings of 20 percent for his peripheral neuropathy of the lower extremities would fully satisfy his claims regarding those issues. As this decision will fully satisfy the Veteran's claims, the Board will not discuss VA's compliance with the VCAA regulations. 

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509. 

Because there is no diagnostic code specifically designed for peripheral neuropathy-related disorders, VA often may be rates such disorders by analogy using Diagnostic Code 8520, disease of the sciatic nerve. Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder. The Board finds that the Veteran is competent to report the symptoms and impairments associated with his disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation). The Board has not discounted lay evidence regarding the severity of the Veteran's peripheral neuropathy because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005). That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of increased ratings. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

For the increased rating period under appeal, the Board finds that the symptomatology of the Veteran's peripheral neuropathy of the lower extremities more nearly approximated that required for a next higher 20 percent rating under Diagnostic Code 8520. 38 C.F.R. § 4.124a.

In a March 2010 VA medical examination report, the Veteran reported experiencing tingling and numbness in the lower legs, feet, and toes. The Veteran reported that he was able to walk, but could no longer run. Upon examination, the VA examiner noted that motor function was within normal limits, but also noted decreased sensation to the feet and toes. The VA examiner indicated that there was "no specific peripheral nerve identified" with the Veteran's disorder as it involved "stocking glove distribution," but stated that the examination indicated neuralgia. 

In a December 2013 VA medical examination report, the Veteran reported experiencing worsening numbness in his feet. After an examination, the VA examiner diagnosed the Veteran as having mild incomplete paralysis of the sciatic nerve in both lower extremities.

At the March 2014 Travel Board hearing, the Veteran stated that his peripheral neuropathy made it difficult for him to perform activities that involved standing on his feet, such as shopping.

Although the March 2010 and March 2014 VA medical examination report described the Veteran's peripheral neuropathy disorder as being of mild severity, the Veteran has presented credible lay evidence indicating that his peripheral neuropathy disorder causes great difficulty with running and shopping. Resolving all reasonable doubt in the Veteran's favor, for the increased rating period, the Board finds that the symptomatology of the Veteran's peripheral neuropathy of the lower extremities more nearly approximated moderate incomplete paralysis below the knee in each leg. Therefore, respective increased ratings of 20 percent, but no greater, are awarded for peripheral neuropathy of the lower extremities. As this decision is a full grant of the benefits sought on appeal, the Board need not discuss the possibility of even higher ratings, to include extraschedular ratings, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An increased rating of 20 percent, but no greater, for peripheral neuropathy of the right lower extremity is granted.

An increased rating of 20 percent, but no greater, for peripheral neuropathy of the left lower extremity is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


